OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
The Trial Judge distributed portions of his preliminary instructions to the jury in writing, which included a written outline of the elements of robbery in the first degree. Defendant’s objection to this procedure was preserved for this court’s review as it was sufficiently specific (see, People v Vidal, 26 NY2d 249, 254; People v West, 56 NY2d 662, 663). This procedure violated defendant’s right to a fair trial, and the error cannot be considered harmless (see, People v Townsend, 67 NY2d 815).
*900Chief Judge Wachtler and Judges Meyer, Simons, Alexander, Titone and Hancock, Jr., concur; Judge Kaye taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and a new trial ordered in a memorandum.